Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-14 of U.S. Application 17/192,211 filed on March 04, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 and 10/19/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 3, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al (USPGPub 20110156697) in view of Ishigaki et al (USPGpub 20160284459). 


    PNG
    media_image1.png
    473
    519
    media_image1.png
    Greyscale

Prior Art: Gunn respectively

	
Regarding claim 1, Gunn discloses a current sensor (figs 1-3) for detecting a magnitude of a current flowing through a measuring object (12), the current sensor comprising: a magnetic core comprising a first magnetic core (10) and a second magnetic core (11) that is arranged magnetically in parallel to the first magnetic core (as shown in fig 3), wherein the first magnetic core has a magnetic permeability (value) that is higher than that of the second magnetic core in a first frequency band (abstract discloses second permeability is higher than the first), and, and the current sensor detects the magnitude of the current in a frequency band that is constituted by combining the first frequency band and the second frequency band (abstract and par 25 discloses measuring varying magnitude and phase. Therefore able to detect current based on the measurements of the frequencies). Gunn does not fully disclose the first magnetic core has a magnetic permeability that is lower than that of the second magnetic core in a second frequency band, the second frequency band being higher than the first frequency band.
However, Ishigaki discloses the first magnetic core has a magnetic permeability that is lower than that of the second magnetic core in a second frequency band, the second frequency band being higher than the first frequency band (fig 1 shows permeability vs frequency based on the type of material the core is. Therefore based on the material of the core will have a higher or lower permeability based on the frequency and the material). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Gunn in view of Ishigaki in order to detect currents from the conductor.

Regarding claim 3, Gunn discloses wherein the magnetic core is formed in a ring shape through which the measuring object is inserted (see figs 1-4 where the core is ring shaped and the conductor is inserted). 

Regarding claim 11, Gunn discloses wherein one of the first magnetic core and the second magnetic core can be assembled to another from outside such that apart of the one of the first magnetic core and the second magnetic core is exposed from the another (see figs 3 and 7 where the cores are separated by windings). 

Regarding claim 12, Gunn discloses one of the first magnetic core and the second magnetic core is provided outside of another so as to surround an outer periphery of the another (see fig 3 where 10 surrounds 11). 

Regarding claim 13, Gunn discloses the current sensor further comprising a magnetic detection element, wherein one of the first magnetic core and the second magnetic core havingDocket No.: 8502-5006 - 38 - a higher magnetic permeability than another in the detecting band by the magnetic detection element is arranged in a sensing area of the magnetic detection element (using 13 or 14 as a sensor). 

Regarding claim 14, Gunn discloses wherein, the one of the first magnetic core and the second magnetic core having the higher magnetic permeability in the detecting band covers an outer periphery of the magnetic detection element (see fig 3 where 10 uses winding 14 as a cover). 

Allowable Subject Matter
Claims 2, and 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record taken alone or in combination fail to teach or suggest a current sensor for detecting a magnitude of a current flowing through a measuring object, the current sensor comprising: wherein the magnetic core comprises those from the first magnetic core to a "N"th magnetic core that are arranged magnetically in parallel with each other, "N" being a natural number equal to or larger than three, the magnetic permeability of the first magnetic core is higher than any of magnetic permeabilities of those from the second magnetic core to the "N"th magnetic core, in the first frequency band, and the magnetic permeability of a "n"th magnetic core is higher than any of magnetic permeabilities of those from the first magnetic core to a "n-1"th magnetic core, and is higher than any of magnetic permeabilities of those from a Docket No.: 8502-5006 - 35 - "n+ 1"th magnetic core to the "N"th magnetic core, in a "n"th frequency band, "n" being a natural number from two to "N-1", the magnetic permeability of the "N"th magnetic core is higher than any of magnetic permeabilities of those from the first magnetic core to a "N-1"th magnetic core in a "N"th frequency band, and the current sensor detects the magnitude of the current in a frequency band that is constituted by combining from the first frequency band to the "N"th frequency band in combination with the limitations of the claim. 

Regarding claim 4, the prior art of record taken alone or in combination fail to teach or suggest a current sensor for detecting a magnitude of a current flowing through a measuring object, the current sensor comprising: herein a surface of the magnetic core located in an insertion direction of the measuring object is covered with an electric conductive layer, the electric conductive layer having a thickness with which an intrusion prevention effect by a magnetic flux other than the magnetic flux in a ring shaped, is equal to or less than a criterion in a frequency that is equal to or less than the first frequency band in combination with the limitations of the claim. 

Claims 8-10 are also objected to as they depend on claim 4. 

Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest a current sensor for detecting a magnitude of a current flowing through a measuring object, the current sensor comprising: wherein a surface of the magnetic core located in an insertion direction of the measuring object is covered with an electric conductive layer, the electric conductive layer having a thickness with which an intrusion prevention effect byDocket No.: 8502-5006 - 36 - a magnetic flux other than the magnetic flux in a ring shaped, is equal to or less than a criterion in a frequency that equals to or less than a frequency band that is constituted by combining frequency bands of the first magnetic core and "N-1" number of "n"th magnetic cores in combination with the limitations of the claim. 

Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest a current sensor for detecting a magnitude of a current flowing through a measuring object, the current sensor comprising: wherein an inner peripheral surface of the magnetic core is covered with an electric conductive layer, the electric conductive layer having a thickness with which an intrusion prevention effect by a magnetic flux other than the magnetic flux in a ring shaped is equal to or less than a criterion in a frequency that is equal to or less than the first frequency band in combination with the limitations of the claim. 


Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a current sensor for detecting a magnitude of a current flowing through a measuring object, the current sensor comprising: wherein an inner peripheral surface of the magnetic core is covered with an electric conductive layer, the electric conductive layer having a thickness with which an intrusion prevention effect by a magnetic flux other than the magnetic flux in a ring shaped is equal to or less than a criterion in a frequency that equals to or less than a frequency band that constituted by combining frequency bands of the first frequency band and the "N-1" number of the "n"th magnetic cores in combination with the limitations of the claim. 




Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takenaka et al (USPGPub 20180120357): discloses current measurement device.

Hamamura et al (USPGPub 20170125151): discloses magnetic sensor with multiple cores. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868